Citation Nr: 0719370	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 896	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for disorders of the 
hands.

2.	Entitlement to service connection for disorders of the 
feet.  

3.	Entitlement to service connection for disorders of the 
back.  

4.	Entitlement to service connection for a skin disorder 
(claimed as a boil).  

5.	Entitlement to service connection for hearing loss.  

6.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.	Entitlement to an increased initial disability evaluation 
for a disorder of the right arm/wrist, currently rated as 10 
percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1957 to March 
1961.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004 and February 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.      


FINDINGS OF FACT

1.	Hand disorders are not related to service.  

2.	Disorders of the feet are not related to service.  

3.	Disorders of the back are not related to service.  

4.	A skin disorder (claimed as a boil) is not related to 
service.  

5.	A hearing loss disorder is not related to service.  

6.	PTSD is not related to service.  

7.	The veteran's right arm/wrist disorder is productive of 
pain but it has noncompensable range of motion.  


CONCLUSIONS OF LAW

1.	Hand disorders were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.	A foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

3.	Disorders of the back were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

4.	A disorder of the skin (claimed as a boil) was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

5.	A hearing loss disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  

6.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.304(f) (2006).  

7.	The criteria for an initial disability evaluation in 
excess of 10 percent, for the veteran's service-connected 
right arm/wrist disorder, have not been approximated or met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5214, 5215 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders, and is seeking an increased rating for a right 
arm/wrist disorder.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in June 2004, March 2005, July 2005, September 
2005, and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the elements comprising 
his claims and of the evidence needed to substantiate the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran prior to 
the adjudication of his claims.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability ratings and 
effective dates until March 2006, following the initial 
adjudications at issue here.  Nevertheless, the Board finds 
no prejudice in proceeding with a final decision.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claims will be denied.  So the veteran will not be 
negatively affected by the lack of notice regarding 
disability evaluations and effective dates as no increased 
ratings or effective dates will be assigned here.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal.  And the RO provided compensation examinations 
for the service connection claim for hearing loss and the 
increased rating claim for the right arm/wrist disorder.  

But the veteran has not been provided with compensation 
medical examination for his service connection claims for 
PTSD, hand, feet, back, and skin disorders.  Nevertheless, 
the Board finds this acceptable under the VCAA given the 
current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims for PTSD, hand, 
feet, back, and skin disorders.  Conducting medical 
examinations for purposes of rendering opinions would serve 
no purpose in this case.  Service medical records do not show 
any complaints, treatment, or diagnoses for these disorders.  
And the earliest evidence of his claimed disorders is dated 
over 40 years following his March 1961 discharge from 
service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The 
evidentiary foundation for a medical nexus opinion is lacking 
here therefore.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating the service connection claims for PTSD, hand, 
foot, back, and skin (claimed as a boil) disorders.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Service Connection

The veteran claims entitlement to service connection for 
PTSD, for a hearing loss disorder, and for disorders of the 
hands, feet, back, and skin.  In the September 2004 and 
February 2006 rating decisions on appeal, the RO denied these 
claims.  For the reasons set forth below, the Board agrees 
with these decisions.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addressing the veteran's service connection claims, the 
Board will first analyze the veteran's service connection 
claims for hand, feet, back, and skin disorders.  The Board 
will next address the veteran's service connection claim for 
hearing loss.  Then the Board will address the veteran's 
service connection claim for PTSD.  

	Hand, Feet, Back, Skin Disorders 

The Board has reviewed private and VA medical treatment 
records and reports.  Based on this information, the Board 
finds service connection unwarranted for hand, feet, or back 
disorders, or for a disorder involving a boil.  

The Board notes that VA medical records dated between 
December 2003 and May 2006 detail the veteran's complaints of 
low back pain, of pain and skin irritation on his feet, and 
of skin irritation on his head.  Several medical records even 
show diagnoses of foot disorders to include dermatitis, tinea 
pedis, and callus.  These records do not reflect, however, 
any treatment or diagnoses of a hand disorder, or of a skin 
disorder claimed as a boil.  

Nonetheless - irrespective of whether medical evidence 
demonstrates current disorders here - the record does not 
show that the veteran incurred any of his claimed disorders 
during service, incurred any of the disorders within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of any of the 
disorders in the first several years following discharge from 
service in March 1961.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond, 12 Vet. App. at 346.  Service medical records show no 
complaints, treatment, or diagnoses for hand, feet, back, or 
skin disorders.  The veteran's separation report of medical 
examination does not indicate any of these disorders.  The 
earliest medical evidence of any of these disorders is found 
in a December 2003 VA medical treatment record (noting 
complaints of low back pain) dated over 42 years following 
the veteran's discharge from service in 1961.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not file a 
claim for service connection for any of these disorders until 
June 2004, over 43 years following service.      

Moreover, the Board notes that the record contains no medical 
nexus evidence connecting the veteran's claimed hand, foot, 
back, or boil disorders to service.  The record therefore 
lacks the requisite medical evidence of a nexus between 
current disabilities and claimed in-service disorders to 
establish service connection here.  Id.  

As such, the medical evidence of record preponderates against 
the veteran's claims.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Hearing Loss

The veteran claims that duty aboard a naval submarine caused 
him a current hearing loss disorder.  In assessing the 
veteran's service connection claim, the Board must first 
determine whether the veteran has a hearing disability under 
VA regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2005).  Thereunder, a hearing disability will be determined 
where any of the following threshold measures has been found:  
where the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.         

In this matter, the Board finds that the veteran does have 
current bilateral hearing loss.  An August 2004 VA audiology 
examination showed, in each ear, auditory thresholds higher 
than 40 decibels (at 4000 Hertz), and showed speech 
recognition scores below 94 percent (i.e., 88 percent for the 
right ear and 92 percent for the left ear).  38 C.F.R. § 
3.385.  As such, the evidence shows that the veteran has a 
current hearing loss disorder.  Pond, 12 Vet. App. at 346.    

But the evidence does not show that the veteran incurred a 
hearing loss disorder in service, incurred a hearing loss 
disorder within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
hearing loss disorder in the first several years following 
discharge from service in March 1961.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  Service medical 
records show no complaints, treatment, or diagnoses for a 
hearing loss disorder.  The veteran's separation report of 
medical examination indicates normal hearing, just as his 
enlistment report of medical examination had indicated.  The 
earliest medical evidence of a hearing loss disorder is found 
in the August 2004 compensation examination report noted 
earlier, which is dated 43 years following service.  See 
Maxson and Shaw, both supra.  And the veteran did not file a 
claim for service connection for hearing loss until June 
2004, over 43 years following service.      

Moreover, the record lacks medical evidence of a nexus 
between the veteran's current hearing loss and the claimed 
in-service injury.  Rather, the record contains a medical 
opinion opposing the veteran's claim that his current hearing 
loss relates to his service.  In December 2005, the Chief of 
the Audiology and Speech Pathology Department of the Omaha, 
Nebraska VA Medical Center stated, following a review of the 
record, that the veteran's current hearing loss is likely 
unrelated to service.  

As such, the medical evidence of record preponderates against 
the veteran's claim that his hearing loss relates to his 
service.  See Alemany, supra.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

	PTSD

The veteran claims that he incurred PTSD as a result of an 
accident he experienced while serving with the US Navy.  
Specifically, the veteran claims that while "boarding" off 
the coast of Acapulco, Mexico while on leave in 1959, he 
crashed up against the rocky coastline and nearly drowned.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the record shows a current medical diagnosis 
of PTSD.  VA medical records dated between August 2005 and 
March 2006 reflect medical diagnoses - rendered by two VA 
psychiatrists, a VA psychologist, and a VA social worker - of 
PTSD.  See 38 C.F.R. § 3.304(f).  

Nevertheless, service connection for PTSD must be denied.  
The record lacks credible supporting evidence that the 
veteran experienced an accident in the waters near Acapulco, 
Mexico.  And the record lacks medical evidence establishing a 
nexus between the claimed accident and the current PTSD.  
38 C.F.R. § 3.304(f).    

With regard to his claimed accident, the Board reviewed the 
veteran's service medical records and service personnel 
records.  The veteran claims that he injured his feet and 
hands during the claimed accident.  But none of these records 
reflect treatment or complaints regarding such injuries.  
Moreover, the RO offered to research the veteran's claimed 
accident with the US Army and Joint Service Records Research 
Center (JSRRC) but the veteran could not provide the RO with 
specific information to enable meaningful research of his 
claim.  The veteran could not provide the RO with information 
regarding the date on which the claimed accident occurred, or 
the exact location of the claimed accident.  

In assessing whether VA has obtained credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the Board reviewed the lay statements of record 
from the veteran's family members.  These statements have 
been analyzed closely, and the Board appreciates the 
sincerity of the statements, and the effort expended in 
providing each as part of the record.  But these statements 
cannot be deemed "credible supporting evidence" that the 
accident occurred in Mexico, and that the veteran suffered 
from it.  In short, the statements are not independent 
verification of the claimed accident - they are mere 
recitations of the veteran's claim.  These lay statements, as 
with the veteran's statements regarding his claimed non-
combat stressor, are uncorroborated testimony, and, 
therefore, are insufficient to verify the claimed non-combat 
stressor.  See Cohen and Dizoglio, both supra.  

Finally, the record also lacks medical evidence establishing 
a nexus between the claimed in-service stressor and the 
current PTSD symptomatology.  See 38 C.F.R. § 3.304(f).  In 
short, the record contains no medical evidence supporting 
such a nexus.  

As such, the evidence of record preponderates against the 
veteran's claim that his PTSD relates to his service.  See 
Alemany, supra.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

III.  The Merits of the Claim for Increased Rating

In June 2005, the veteran claimed service connection for a 
right arm/wrist disorder.  In a February 2006 rating 
decision, the RO granted service connection for this disorder 
at 10 percent disabling, effective the date of the June 2005 
claim.  In a timely notice of disagreement and appeal to the 
Board, the veteran argued that a higher rating is due for 
this disorder.  For the reasons set forth below, the Board 
disagrees with his claim and finds a rating in excess of 10 
percent unwarranted during the pendency of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  
  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  See also Alemany, supra.    

The RO service connected the veteran's right arm/wrist 
disorder under Diagnostic Code (DC) 5024 of 38 C.F.R. 
§ 4.71a.  This provision addresses tenosynovitis disorders 
and directs VA to rate such disorders based on limitation of 
motion under the affected body part, as degenerative 
arthritis.  Under this provision, a 10 percent evaluation 
will be awarded when the limitation of motion of the specific 
joint involved is noncompensable under the appropriate DC.  
See 38 C.F.R. § 4.71a, DC 5003.   

Disorders of the wrist are addressed under DCs 5214 and 5215 
of 38 C.F.R. § 4.71a.  Diagnostic Code 5215 addresses 
ankylosis.  Ankylosis is the "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  And DC 5215 addresses limitation of motion 
of the wrist.  Where dorsiflexion is less than 15 degrees, a 
10 percent rating is authorized, while a 10 percent rating is 
authorized where palmar flexion is limited in line with the 
forearm.  As the medical evidence detailed below shows, these 
DCs do not provide for an increased rating in this matter - 
the veteran has no ankylosis in his right wrist, and has no 
compensable limitation of motion in his right wrist.  

The medical evidence of record consists of August 2005 and 
January 2006 VA compensation examination reports.  

The August 2005 VA report noted the veteran's complaints of 
pain.  The examiner also noted that there was no evidence of 
ankylosis and that x-ray evidence indicated a normal wrist.  
This examiner diagnosed the veteran with an old fracture and 
ongoing tendonitis.  

The January 2006 VA examiner noted the veteran's complaints 
of pain, and claims of severe and weekly flare ups, and of 
tenderness.  On examination, the examiner noted no ankylosis.  
The examiner noted active range of motion (ulnar deviation) 
of 0 to 25 degrees with pain beginning at 15 degrees and with 
additional limitation of motion on repetitive use from 0 to 
20 degrees.  On radial deviation, the examiner noted active 
range of motion of 0 to 15 degrees with pain beginning at 5 
degrees and with limitation of motion on repetitive use from 
0 to 10 degrees.  On dorsiflexion (extension), the examiner 
noted active range of motion from 0 to 30 degrees, with pain 
beginning at 15 degrees and limitation of motion on 
repetitive use between 0 to 25 degrees.  On palmar flexion, 
the examiner found active range of motion between 0 and 25 
degrees with pain beginning at 10 degrees and with additional 
limitation of motion from repetitive use from 0 to 20 
degrees. 

As this evidence shows, the veteran's right wrist disorder is 
noncompensable under DCs 5214 and 5215 - he has no ankylosis, 
does not have dorsiflexion limited to under 15 degrees, and 
has palmar flexion that goes beyond the line of his forearm 
(i.e., to 25 degrees).  As such, the Board finds that the RO 
has correctly rated the veteran as 10 percent disabled under 
DC 5024.  Since the effective date of service connection 
there have been no identifiable periods of time during which 
the veteran's right arm/wrist disorder warranted a rating in 
excess of 10 percent.  Staged ratings are not warranted here.  
See Fenderson, supra.    

Moreover, the Board finds unwarranted any additional increase 
here based on an extraschedular basis, or based on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes the veteran's complaints of pain 
on motion.  But the Board also notes that the Rating Schedule 
accounts for his limitations.  An additional increase under 
Deluca et al., would be unwarranted - the veteran has been 
awarded a 10 percent rating even though he experiences no 
compensable limited motion under DCs 5214 and 5215.  
Moreover, there is no medical evidence of record that the 
veteran's right arm/wrist disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As such, the evidence of record preponderates against the 
veteran's claim for an increased rating.  See Alemany, supra.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements and the other lay 
statements of record.  While these statements may influence a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, these 
statements alone are insufficient to prove the veteran's 
claims.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).


ORDER

1.	Entitlement to service connection for hand disorders is 
denied.

2.	Entitlement to service connection for disorders of the 
feet is denied.    

3.	Entitlement to service connection for disorders of the 
back is denied.    

4.	Entitlement to service connection for a skin disorder 
(claimed as a boil) is denied.    

5.	Entitlement to service connection for hearing loss is 
denied.    

6.	Entitlement to service connection for PTSD is denied.    

7.	Entitlement to an increased initial disability evaluation 
for a disorder of the right arm/wrist is denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


